UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS WITH REPORT OF INDEPENDENT ACCOUNTANTS FOR THE NINE-MONTH PERIODS ENDED SEPTEMBER 30, 2 Address: No. 3 Li-Hsin Road II, Hsinchu Science Park, Hsinchu City, Taiwan, R.O.C. Telephone: 886-3-578-2258 The reader is advised that these consolidated financial statements have been prepared originally in Chinese. In the event of a conflict between these financial statements and the original Chinese version or difference in interpretation between the two versions, the Chinese language financial statements shall prevail. 1 REVIEW REPORT OF INDEPENDENT ACCOUNTANTS English Translation of a Report Originally Issued in Chinese To United Microelectronics Corporation We have reviewed the accompanying consolidated balance sheets of United Microelectronics Corporation and subsidiaries (collectively, the “Company”) as of September 30, 2014 and 2013, the related consolidated statements of comprehensive income for the three-month and nine-month periods ended September 30, 2014 and 2013 and consolidated statements of changes in equity and cash flows for the nine-month periods ended September 30, 2014 and 2013. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to issue the review report based on our reviews. Certain investments, which were accounted for under the equity method based on the financial statements of the investees, were reviewed by other independent accountants. Our review, insofar as it related to the investments accounted for under the equity method balances of NT$4,116 million and NT$3,543 million, which represented 1.37% and 1.18% of the total consolidated assets as of September 30, 2014 and 2013, respectively, the related shares of investment income from the associates and joint ventures amounted to NT$52 million, NT$104 million, NT$96 million and NT$110 million, which represented 1.73%, 2.63%, 1.18% and 0.83% of the consolidated income from continuing operations before income tax for the three-month and nine-month periods ended September 30, 2014 and 2013, respectively, and the related shares of other comprehensive income from the associates and joint ventures amounted to NT$(413) million, NT$(402) million, NT$284 million and NT$200 million, which represented (38.33)%, (35.95)%, 2.92% and 1.80% of the consolidated total comprehensive income, for the three-month and nine-month periods ended September 30, 2014 and 2013, respectively, are based solely on the reports of other independent accountants. We conducted our reviews in accordance with the Statements of Auditing Standards No. 36, “Review of Financial Statements” of the Republic of China. A review is limited primarily to applying analytical procedures to financial data and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with generally accepted auditing standards, the objective of which is the expression of an opinion regarding the consolidated financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our reviews and the reports of other independent accountants, we are not aware of any material modifications or adjustments that should be made to the consolidated financial statements referred to above in order for them to be in conformity with the Regulations Governing the Preparation of Financial Reports by Securities Issuers and International Accounting Standards No. 34, “Interim Financial Reporting” which is endorsed by Financial Supervisory Commission of the Republic of China. ERNST & YOUNG Taiwan Republic of China October 29, 2014 Notice to Readers The accompanying consolidated financial statements are intended only to present the consolidated financial position, results of operations and cash flows in accordance with accounting principles and practices generally accepted in the Republic of China and not those of any other jurisdictions. The standards, procedures and practices to audit such consolidated financial statements are those generally accepted and applied in the Republic of China. 2 English Translation of Consolidated Financial Statements Originally Issued in Chinese UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS September 30, 2014, December 31, 2013 and September 30, 2013 (September 30, 2014 and 2013 are unaudited) (Expressed in Thousands of New Taiwan Dollars) As of Assets Notes September 30, 2014 December 31, 2013 September 30, 2013 Current assets Cash and cash equivalents 6(1) $ 42,743,972 $ 50,830,678 $ 47,705,168 Financial assets at fair value through profit or loss, current 6(2), 12(7) 648,705 633,264 631,989 Available-for-sale financial assets, current 6(5), 12(7) 2,190,085 2,134,379 2,379,927 Notes receivable 96,223 194,939 33,676 Accounts receivable, net 6(3) 21,758,349 16,624,352 18,607,462 Accounts receivable-related parties, net 7 77,149 2,854 17,718 Other receivables 1,049,011 725,083 759,800 Current tax assets 43,268 54,626 51,524 Inventories, net 6(4) 14,310,024 13,993,259 14,170,525 Prepayments 2,029,788 1,604,349 1,899,461 Other current assets 6,855,699 1,998,441 2,645,517 Total current assets 91,802,273 88,796,224 88,902,767 Non-current assets Financial assets at fair value through profit or loss, noncurrent 6(2), 12(7) 42,930 60,441 23,870 Available-for-sale financial assets, noncurrent 6(5), 12(7) 20,321,422 19,556,141 19,672,963 Financial assets measured at cost, noncurrent 6(6) 4,076,743 4,085,292 3,795,026 Investments accounted for under the equity method 6(7) 8,765,270 8,441,836 8,103,393 Property, plant and equipment 6(8), 8 162,473,595 162,352,900 166,559,165 Intangible assets 6(9) 4,472,090 4,739,647 4,808,838 Deferred tax assets 2,413,025 2,692,223 2,815,057 Prepayment for equipments 1,991,416 409,860 418,733 Refundable deposits 8 1,191,956 1,289,975 1,311,689 Prepayment for investments 30,000 - - Other assets-others 3,241,751 3,478,290 3,337,434 Total non-current assets 209,020,198 207,106,605 210,846,168 Total assets $ 300,822,471 $ 295,902,829 $ 299,748,935 (continued) 3 English Translation of Consolidated Financial Statements Originally Issued in Chinese UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS September 30, 2014, December 31, 2013 and September 30, 2013 (September 30, 2014 and 2013 are unaudited) (Expressed in Thousands of New Taiwan Dollars) As of Liabilities and Equity Notes September 30, 2014 December 31, 2013 September 30, 2013 Current liabilities Short-term loans 6(10) $ 7,074,967 $ 4,643,573 $ 5,085,921 Financial liabilities at fair value through profit or loss, current 6(11), 12(7) 8,307 1,928 51,331 Notes and accounts payable 6,751,883 7,414,188 7,619,852 Other payables 10,660,721 11,052,981 10,437,232 Payables on equipment 10,398,901 6,700,743 8,950,903 Current tax liabilities 1,459,178 961,169 824,585 Current portion of long-term liabilities 6(12), 6(13) 8,188,511 16,545,226 18,349,508 Other current liabilities 901,399 884,162 949,186 Total current liabilities 45,443,867 48,203,970 52,268,518 Non-current liabilities Bonds payable 6(12) 24,976,792 19,979,354 19,978,461 Long-term loans 6(13), 8 7,007,860 8,435,851 8,822,946 Deferred tax liabilities 2,582,844 2,517,144 2,507,033 Accrued pension liabilities 3,815,084 3,797,785 4,250,531 Guarantee deposits 402,362 321,856 296,302 Other liabilities-others 201,195 205,693 228,298 Total non-current liabilities 38,986,137 35,257,683 36,083,571 Total liabilities 84,430,004 83,461,653 88,352,089 Equity attributable to the parent company Capital 6(15), 6(16) Common stock 127,063,143 126,920,817 126,541,173 Capital collected in advance 184,580 25,682 364,215 Additional paid-in capital 6(12), 6(15), 6(16) Premiums 37,087,193 43,156,776 43,045,375 Treasury stock transactions 1,238,919 1,216,920 1,195,930 The differences between the fair value of the consideration paid or received from acquiring or 348,342 255,758 257,228 disposing subsidiaries and the carrying amounts of the subsidiaries Recognize changes in subsidiaries’ ownership 172 - - Share of changes in net assets of associates and joint ventures accounted for using equity method 83,927 24,550 24,546 Employee stock options 219,277 266,314 376,913 Stock options - 406,136 482,851 Other 440,932 - - Retained earnings 6(15) Legal reserve 6,511,844 5,248,824 5,248,824 Unappropriated earnings 33,265,987 27,189,160 26,060,902 Other components of equity Exchange differences on translation of foreign operations (3,919,728) (5,271,199) (4,532,563) Unrealized gains or losses on available-for-sale financial assets 12,386,147 11,046,696 10,196,761 Treasury stock 6(15) (2,365,246) (2,365,246) (2,365,246) Total equity attributable to the parent company 212,545,489 208,121,188 206,896,909 Non-controlling interests 6(15) 3,846,978 4,319,988 4,499,937 　 　 Total equity 216,392,467 212,441,176 211,396,846 Total liabilities and equity $ 300,822,471 $ 295,902,829 $ 299,748,935 The accompanying notes are an integral part of the consolidated financial statements. 4 English Translation of Consolidated Financial Statements Originally Issued in Chinese UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME For the three-month and nine-month periods ended September 30, 2014 and 2013 (Expressed in Thousands of New Taiwan Dollars, Except for Earnings per Share) For the three-month periods ended September 30, For the nine-month periods ended September 30, Notes 2014 2013 2014 2013 Operating revenues 7, 14 Sales revenues $ 34,300,525 $ 32,742,891 $ 100,249,094 $ 90,676,001 Less: Sales returns and discounts (33,879) (260,758) (194,423) (420,523) Net sales 34,266,646 32,482,133 100,054,671 90,255,478 Other operating revenues 947,204 924,639 2,722,115 2,837,414 Net operating revenues 35,213,850 33,406,772 102,776,786 93,092,892 Operating costs 6(4), 6(14), 6(16), 6(17), 14 Costs of goods sold (26,829,700) (25,384,052) (78,892,966) (73,264,237) Other operating costs (825,634) (685,820) (2,217,116) (1,822,938) Operating costs (27,655,334) (26,069,872) (81,110,082) (75,087,175) Gross profit 7,558,516 7,336,900 21,666,704 18,005,717 Realized sales profit (loss) - - 289 - 　　 Gross profit-net 7,558,516 7,336,900 21,666,993 18,005,717 Operating expenses 6(14), 6(16) 6(17), 7, 14 Sales and marketing expenses (956,769) (777,733) (2,887,503) (2,340,716) General and administrative expenses (844,422) (854,542) (2,549,192) (2,839,526) Research and development expenses (3,468,347) (3,262,164) (10,128,977) (8,908,320) Subtotal (5,269,538) (4,894,439) (15,565,672) (14,088,562) Net other operating income and expenses 6(18) (602,481) (47,683) (557,428) (78,915) Operating income 1,686,497 2,394,778 5,543,893 3,838,240 Non-operating income and expenses Other income 6(19) 735,998 798,554 1,091,200 989,942 Other gains and losses 6(19), 6(24), 14 676,020 669,715 1,951,837 1,208,860 Finance costs 6(19) (165,714) (175,152) (623,215) (517,128) Share of profit or loss of associates and joint ventures 6(7), 14 (54,459) 215,504 41,789 526,514 Bargain purchase gain 6(23) - - - 7,153,529 Exchange gain, net 113,984 53,019 132,468 79,330 Subtotal 1,305,829 1,561,640 2,594,079 9,441,047 Income from continuing operations before income tax 2,992,326 3,956,418 8,137,972 13,279,287 Income tax expense 6(21), 14 (412,987) (590,857) (1,122,100) (1,761,859) Net income 2,579,339 3,365,561 7,015,872 11,517,428 Other comprehensive income (loss) 6(20) Exchange differences on translation of foreign operations 1,317,273 (840,042) 1,295,771 950,033 Unrealized gain (loss) on available-for-sale financial assets (2,420,861) (946,278) 1,133,032 (1,607,599) Share of other comprehensive income of associates and joint ventures (366,810) (486,756) 336,341 272,398 Income tax related to components of other comprehensive income 6(21) (31,206) 24,817 (33,523) 29,149 Total other comprehensive income (loss), net of tax (1,501,604) (2,248,259) 2,731,621 (356,019) Total comprehensive income (loss) $ 1,077,735 $ 1,117,302 $ 9,747,493 $ 11,161,409 Net income attributable to: Stockholders of the parent $ 2,915,944 $ 3,476,095 $ 7,578,063 $ 11,880,800 Non-controlling interests (336,605) (110,534) (562,191) (363,372) $ 2,579,339 $ 3,365,561 $ 7,015,872 $ 11,517,428 Comprehensive income (loss) attributable to: Stockholders of the parent $ 1,371,953 $ 1,254,551 $ 10,268,985 $ 11,533,563 Non-controlling interests (294,218) (137,249) (521,492) (372,154) $ (1,077,735) $ 1,117,302 $ 9,747,493 $ 11,161,409 Earnings per share (NTD) 6(22) Earnings per share-basic $ 0.23 $ 0.28 $ 0.61 $ 0.95 Earnings per share-diluted $ 0.23 $ 0.26 $ 0.60 $ 0.90 The accompanying notes are an integral part of the consolidated financial statements. 5 English Translation of Consolidated Financial Statements Originally Issued in Chinese UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY For the nine-month periods ended September 30, 2014 and 2013 (Expressed in Thousands of New Taiwan Dollars) Equity attributable to the parent company Capital Retained Earnings Exchange Differences on Translation of Foreign Operations Unrealized Gain or Loss on Available-for-Sale Financial Assets Notes Common Stock Collected in Advance Additional
